No. 1.22713

          I N THE SUPREME COURT OF THE STATE O M N A A
                                              F OTN

                                           1977



MORRISON-MAIERLE, I N C . ,
A Montana c o r p o r a t i o n ,

                                    P l a i n t i f f ~ n d e ~ p o n d e n,
                                                          R                t

            -vs-

THE CITY OF FORSYTH, MONTANA,
                                  Defendnnt and A n o e l l a n t .



Appeal from:         D i s t r i c t Court of t h e S i x t e e n t h J u d i c i a l D i s t r i c t ,
                     Honorabl e A l f r e d B. Coate, Judge p r e s i d i n g .

Counsel o f Record :

      F o r Appell-ant :

           Wil.liem F. Meisburger, F o r s v t h , Montnnn.

      F o r Respondent c

            Hughes & B e n n e t t , Helena, Montsnn.



                                                              Submitted:         J u l v 11, 1.977

                                                                 Decided:        AUG 2 11972
Mr. Chief Justice James T. Harrison delivered the Opinion of
the Court.

       This is an appeal from a declaratory judgment entered
pursuant to the Uniform Declaratory Judgments Act (Sections
93-8901 to 93-8916, R.C.M. 1947) by the district court of the
sixteenth judicial district of the State of Montana, in and for
the County of Rosebud.   Defendant City of Forsyth, hereinafter
called City, appeals from an order which declared void that part
of an amendment to section 11-1202, R.C.M. 1947, which purported
to delete the last paragraph of that section.   Both parties waived
jury trial in the district court and the City submits the matter
to this Court as a single question of law.
       The record shows that respondent Morrison-Maierle, Inc.,
hereinafter called Morrison, is a Montana corporation in the busi-
ness of providing professional, technical and engineering services
to municipalities and others.   Morrison had been negotiating to
provide certain engineering services to the City in connection
with a water resources survey and other projects.   When the pro-
posed contract for engineering services was reviewed by the city
attorney, it was determined that the City could not further nego-
tiate with Morrison unless the bid requirements of section 11-
1202, R.C.M. 1947, as amended by Senate Bill 288, Chapter 371, Laws
of 1971, were met.   The City alleges said amendment requires that
engineering and professional services of the type and amount
offered by Morrison must now be competitively bid with the contract
award going to the lowest responsible bidder.
       Prior to the amendment by Chapter 371, Laws of 1971, section
11-1202, R.C.M. 1947, the Montana statute setting bid requirements
for contracts awarded by cities and towns, contained a final para-
graph which read as follows:
       "All necessary contracts for professional,
       technical, engineering and legal services are
       excluded from the provisions of this act."
Clearly, this paragraph excluded from the competitive bid re-
quirements all contracts for professional, technical, engineer-
ing and legal services.   Such had been the long-standing provision
of Montana law with respect to such services as offered by
Morrison to the City.
       Then the 42nd Legislative Assembly amended section 11-
1202 via Senate Bill 288, Chapter 371, Laws of 1971, in order to
increase the monetary limitation on purchases and contracts by
municipalities without competitive bid from $2,500.00 to $4,000.00.
The title of Senate Bill 288, as introduced and passed, reads as
follows:
       "An Act Amending Section 11-1202, R.C.M. 1947,
       to Increase the Monetary Limitation on Purchases."
There is no mention anywhere in the title of the bill of any in-
tention to further amend the section by deleting the exclusion
of professional services from bid requirements. Yet the amend-
ment of section 11-1202 deletes by omitting entirely the final
paragraph which specifies the exclusion of such services.
       The parties are in agreement on the foregoing-facts. Thus,
we are brought to the sole issue of law on this appeal:    whether
or not Chapter 371, Laws of 1971, having been Senate Bill 288 of
the 42nd Legislative Assembly, is, as to its purported repeal of
the last paragraph of section 11-1202, R.C.M.    1947, void as un-
constitutional under Article V, Sec. 23 of the Montana Constitution?
       Turning to the applicable constitutional provision, we
find that Article V, Sec. 23 reads as follows:
       "No bill, except general appropriation bills,
       and bills for the codification and general
         revision of the laws, shall be passed containing
         more than one subject, which shall be clearly
         expressed in its title; but if any subject shall
         be embraced in any act which shall not be expressed
         in the title, such act shall be void only as to
         so much thereof as shall not be so expressed."
         We are advised by Morrison in its brief that the sponsors
of Senate Bill 288 attribute the deletion of the final paragraph
of section 11-1202 to inadvertent clerical error.    It is related
that the sponsors never intended to amend section 11-1202 in
any way other than to raise the monetary limits for bid require-
ments.
         The cause of   mission aside, however, we must agree with
the conclusion of the district court on the basis of the provi-
sions of Article V, Sec. 23 of the Montana Constitution. As
noted, the title of Senate Bill 288 contained only one subject,
the increase of dollar limitations on bid requirements; the title
did not express any intention to eliminate the exception from bid
requirements of contracts for professional, technical, engineering
and legal services. Article V, Sec. 23 clearly voids as unconsti-
tutional that deletion of the final paragraph of section 11-1202,
relating to the exception of professional services, since the title
of the amendment does not reflect any intent to make such omission.
See City of Helena v. Omholt, 155 Mont. 212, 468 P.2d 764, in which
we recently noted the purpose of Article V, Sec. 23:    to prevent
both legislators and the public from being misled by false or
deceptive bill titles.    Surely in this instance, the title of
Senate Bill 288 would mislead all concerned as to the full extent
of its amending effect upon section 11-1202, R.C.M. 1947.      Such
is violative of Article V, Sec. 23 of the Montana Constitution.
         Therefore, the declaratory judgment of the district court,
voiding as unconstitutional so much of Chapter 371, Laws of 1971,
as purports to amend section 11-1202, R.C.M.   1947, by deleting

therefrom the last paragraph relating to exclusion of professional

and other services, is aff